PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 18-2454


SERVOTRONICS, INC.,

                   Movant - Appellant,

            v.

THE BOEING COMPANY; ROLLS-ROYCE PLC,

                   Intervenors - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:18-mc-00364-DCN)


Argued: December 10, 2019                                  Decided: March 30, 2020


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Reversed and remanded by published opinion. Judge Niemeyer wrote the opinion, in
which Chief Judge Gregory and Judge Harris joined.


ARGUED: Stephen Richard Stegich, III, CONDON & FORSYTH, LLP, New York, New
York, for Appellant. Michael Sylvain Paisner, BOEING COMPANY, Renton,
Washington, for Appellees. ON BRIEF: Michael B.T. Wilkes, Charles Daniel Atkinson,
WILKES LAW FIRM, P.A., Spartanburg, South Carolina, for Appellant. Henry L. Parr,
Jr, WYCHE, P.A., Greenville, South Carolina; Larry S. Kaplan, Matthew J. Obiala, KMA
ZUCKERT LLC, Chicago, Illinois, for Appellee Rolls-Royce PLC. Scott P. Martin,
Seattle, Washington, Bates McIntyre Larson, PERKINS COIE LLP, Chicago, Illinois, for
Appellee The Boeing Company.
NIEMEYER, Circuit Judge:

       The question in this case is whether a party to a private arbitration in the United

Kingdom can, under 28 U.S.C. § 1782, obtain testimony from residents of South Carolina

for use in the arbitration. Section 1782(a) provides that a U.S. district court may, on the

request of an interested party, provide assistance in connection with a proceeding before

“a foreign or international tribunal” by ordering a person in its district “to give his

testimony or statement or to produce a document or other thing for use in [the] proceeding.”

The parties disagree as to whether the UK arbitration panel is a “foreign or international

tribunal,” as that phrase is used in § 1782(a).

       Servotronics, Inc., supplied a valve to Rolls-Royce PLC that Rolls-Royce installed

in an engine that it manufactured and supplied to The Boeing Company for installation on

a new Boeing 787 Dreamliner aircraft. In January 2016, while testing the engine at

Boeing’s plant in South Carolina, the engine caught fire, causing significant damage to

Boeing’s aircraft.   After Rolls-Royce settled Boeing’s claim for damages, it sought

indemnification in the amount of $12.8 million from Servotronics, contending that a

malfunction of Servotronics’ valve caused the fire. On Servotronics’ rejection of the claim,

Rolls-Royce commenced an arbitration proceeding in the United Kingdom, as required by

the standing contract between the parties.

       To obtain evidence for use in the UK arbitration, Servotronics filed an application

in the district court under § 1782 to obtain testimony from three Boeing employees residing

in South Carolina. The district court denied Servotronics’ application, concluding that the

private arbitration between Servotronics and Rolls-Royce was not before a “foreign

                                              2
tribunal” as that term is used in § 1782 and therefore that the court lacked authority under

§ 1782 to provide the assistance requested.

       Because we conclude that the arbitral panel in the United Kingdom is indeed a

foreign tribunal for purposes of § 1782, we reverse and remand for further proceedings on

Servotronics’ application.


                                              I

       The underlying facts are not in dispute for purposes of this appeal. In May 2015,

Servotronics supplied a “metering valve servo valve” to Rolls-Royce for incorporation into

a “hydro-mechanical unit” of an engine manufactured by Rolls-Royce and later installed

on a new Boeing 787 Dreamliner aircraft. During predelivery flight and ground testing

conducted by Boeing and Rolls-Royce personnel, an “unwanted wafer” of metal dislodged

in the valve, adversely affecting the flow of fuel to the engine. While Boeing flight and

ground crews were engaged in troubleshooting, a fire erupted in the engine, causing

substantial damage to the aircraft. Rolls-Royce and Boeing settled Boeing’s claim for

damages in March 2017, and Rolls-Royce thereafter demanded indemnity of $12.8 million

from Servotronics. Servotronics rejected Rolls-Royce’s demand, asserting that “numerous

improper, inadequate, and incorrect actions and failures to act of Boeing and Rolls-Royce

personnel constitue[d] the legal cause of the damage.” Servotronics also challenged the

reasonableness of the settlement amount.

       Under the terms of a “Long Term Agreement” between Servotronics and

Rolls-Royce, when the parties are unable to resolve a dispute, “the dispute shall be referred


                                              3
to and finally resolved by arbitration in Birmingham, England, under the rules of the

Chartered Institute of Arbitrators, and these Rules are deemed to be incorporated by

reference into [the Agreement].” Rolls-Royce accordingly initiated an arbitration in

England in September 2018 to pursue its indemnification claim against Servotronics.

       The rules of the Chartered Institute of Arbitrators — not unlike the rules of the

American Arbitration Association — provide procedures for resolving disputes, and any

award is considered “final and binding.” Moreover, the arbitration process in the United

Kingdom is governed by the UK Arbitration Act of 1996 — not unlike the Federal

Arbitration Act (“FAA”) in the United States. The UK Arbitration Act provides procedures

for arbitrations and allows awards to be challenged and enforced in court.

       In an effort to procure evidence to support its defense in the UK arbitration,

Servotronics filed an ex parte application in the district court under 28 U.S.C. § 1782 to

obtain a court order authorizing the service of subpoenas on three South Carolina residents,

all current or former Boeing employees, to give testimony. Two of the employees

participated in troubleshooting the aircraft engine that caught fire, and the third employee

was the chairperson of the Boeing Incident Review Board that investigated the fire.

       Relying on National Broadcasting Company, Inc. v. Bear Stearns & Co., Inc., 165

F.3d 184 (2d Cir. 1999), and Republic of Kazakhstan v. Biedermann International, 168

F.3d 880 (5th Cir. 1999), both of which held that private arbitral bodies are not “tribunals”

as used in § 1782(a), the district court denied Servotronics’ application. From the district

court’s order dated November 6, 2018, Servotronics filed this appeal.



                                             4
       By order dated January 14, 2019, we granted the motions of Boeing and

Rolls-Royce to intervene and participate in this appeal.          And because Boeing and

Rolls-Royce have filed a joint opposition to Servotronics’ application in this appeal, we

refer to them collectively hereafter as “Boeing.”


                                              II

       Servotronics contends that the district court erred in ruling that the UK arbitral panel

was not a “foreign tribunal” for purposes of § 1782 and therefore that it lacked authority to

grant Servotronics’ application to obtain testimony for use in the UK arbitration.

Servotronics argues that the district court’s reliance on Bear Stearns and Biedermann was

inappropriate because the Supreme Court’s subsequent decision in Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241 (2004), placed those two decisions in doubt. It claims

that Intel, which held that a U.S. district court could entertain an application under § 1782

to assist proceedings before the Commission of the European Communities, interpreted the

statute more broadly.     Specifically, Servotronics argues that, under Intel’s flexible

approach, “an arbitral tribunal is a ‘tribunal’ in both the legal and everyday sense of the

word.” Thus, Servotronics asserts that § 1782(a) does not require that a tribunal “be

‘public,’ ‘state-sponsored,’ or ‘governmental,’” as Boeing argues and as Bear Stearns and

Biedermann held.

       Boeing contends, on the other hand, that the UK arbitration is a private proceeding

arising from a private contract between the parties and that the district court did not err in

relying on Bear Stearns and Biedermann to deny Servotronics’ application under § 1782.


                                              5
It maintains that Intel “did not overrule those prior decisions or undermine their reasoning”

and that the term “foreign tribunal” refers to “an entity that exercise[s]

government-conferred authority.” Moreover, Boeing argues:

       Construing Section 1782(a) to exclude private arbitration . . . avoids a serious
       conflict with the FAA and the pro-arbitration policies embodied in that act.
       The discovery authorized by Section 1782(a) is much broader than the FAA
       contemplates. At a minimum, therefore, applying Section 1782(a) to
       “foreign or international” private arbitration would lead to the bizarre result
       that participants in such arbitrations could obtain far broader discovery in the
       United States than participants in comparable domestic arbitrations.
       Moreover, Section 1782(a) would displace the FAA in the considerable
       subset of arbitrations subject to both statutes, without any hint of
       congressional intent to accomplish that result. This outcome would
       undermine the strong federal policy favoring arbitration.

       The district court did not address these broad concerns. Instead, it relied on Bear

Stearns and Biedermann to deny Servotronics’ application, concluding “that § 1782 does

not apply to private arbitration because these arbitrations are not before a ‘tribunal’ as

required by § 1782.” Recognizing that district court decisions handed down after Intel

have been deeply divided on the issue, the district court nonetheless continued to rely on

Bear Stearns and Biedermann, explaining that Intel (1) did not mention Bear Stearns and

Biedermann and (2) did not address whether private arbitral panels qualify as tribunals.

       After the district court’s ruling in this case, the Sixth Circuit issued a decision

concluding that the language of § 1782(a) unambiguously “includes private commercial

arbitral panels established pursuant to contract and having the authority to issue decisions

that bind the parties,” thus at the least creating a split of authority among the circuits. In

re Application to Obtain Discovery for Use in Foreign Proceedings, 939 F.3d 710, 723

(6th Cir. 2019). Moreover, In re Application to Obtain Discovery is the only court of

                                              6
appeals decision to have addressed the issue since Intel. We have never addressed the

issue, either before or after Intel.

       Section 1782, titled “Assistance to foreign and international tribunals and to litigants

before such tribunals,” provides in relevant part:

       The district court of the district in which a person resides or is found may
       order him to give his testimony or statement or to produce a document or
       other thing for use in a proceeding in a foreign or international tribunal,
       including criminal investigations conducted before formal accusation. The
       order may be made pursuant to a letter rogatory issued, or request made, by
       a foreign or international tribunal or upon the application of any interested
       person and may direct that the testimony or statement be given, or the
       document or other thing be produced, before a person appointed by the court.
       By virtue of his appointment, the person appointed has power to administer
       any necessary oath and take the testimony or statement. The order may
       prescribe the practice and procedure, which may be in whole or part the
       practice and procedure of the foreign country or the international tribunal,
       for taking the testimony or statement or producing the document or other
       thing. To the extent that the order does not prescribe otherwise, the testimony
       or statement shall be taken, and the document or other thing produced, in
       accordance with the Federal Rules of Civil Procedure.

       A person may not be compelled to give his testimony or statement or to
       produce a document or other thing in violation of any legally applicable
       privilege.

28 U.S.C. § 1782(a). This statute reflects a long-term — over 150-year — policy of

Congress to facilitate cooperation with foreign countries by “provid[ing] federal-court

assistance in gathering evidence for use in foreign tribunals.” Intel, 542 U.S. at 247. Some

50 years ago, with the growth of international commerce, Congress sought to improve the

assistance that it had previously afforded. Id. at 248. It established the Commission on

International Rules of Judicial Procedure with instructions to recommend changes designed

to improve international cooperation. The Rules Commission did indeed recommend


                                              7
changes to § 1782, which Congress adopted in 1964. With the changes, Congress deleted

from the former version of the statute the words “in any judicial proceeding pending in any

court in a foreign country” and replaced them with the phrase “in a proceeding in a foreign

or international tribunal.” Id. at 248–49 (emphasis added). Congress understood that its

change would authorize U.S. assistance not only in connection with court proceedings but

also “in connection with administrative and quasi-judicial proceedings abroad.” Intel, 542

U.S. at 258 (cleaned up) (quoting S. Rep. No. 88-1580, at 7–8); see also Hans Smit,

International Litigation Under the United States Code, 65 Colum. L. Rev. 1015, 1026 n.71,

1027 n.73 (1965) (written by a reporter to the Rules Commission and indicating that the

term “tribunal” was meant to include “investigating magistrates, administrative and

arbitral tribunals, and quasi-judicial agencies, as well as conventional civil, commercial,

criminal, and administrative courts” (emphasis added) (cited approvingly in Intel)).

       The current version of the statute, as amended in 1964, thus manifests Congress’

policy to increase international cooperation by providing U.S. assistance in resolving

disputes before not only foreign courts but before all foreign and international tribunals.

This policy was intended to contribute to the orderly resolution of disputes both in the

United States and abroad, elevating the importance of the rule of law and encouraging a

spirit of comity between foreign countries and the United States.

       Notwithstanding Congress’ articulated purpose for increasing such foreign

assistance, Boeing maintains that “tribunal,” as used in § 1782(a), still refers only to “an

entity that exercise[s] government-conferred authority.” And from this premise, it reasons

that because arbitration is a private proceeding “deriv[ing] its authority not from the

                                             8
government, but from the parties’ agreement,” an arbitral panel is not a “tribunal.” We

conclude, however, that Boeing’s argument represents too narrow an understanding of

arbitration, whether it is conducted in the United Kingdom or the United States.

       In the United States, for instance, with the enactment of the FAA, Congress

“elevate[d] the arbitration of claims as a favored alternative to litigation when the parties

agree in writing to arbitration.” McCormick v. America Online, Inc., 909 F.3d 677, 680

(4th Cir. 2018) (emphasis added) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983)). Moreover, not only did Congress thus endorse the

arbitration alternative, it also undertook to regulate the process and confer supervisory

authority on U.S. district courts.

       At its most expansive level, the FAA declares that arbitration contracts are “valid,

irrevocable, and enforceable,” thus furthering its basic purpose of eliminating earlier

judicial resistance to arbitration agreements. 9 U.S.C. § 2. The Act then provides particular

procedural mechanisms for conducting arbitrations, as well as for court supervision and

enforcement of arbitral awards. It directs courts to compel arbitration when a contract so

provides, id. § 4, and to stay court proceedings in favor of arbitration, id. § 3. It authorizes

arbitrators to issue summons for witnesses and documents, and it authorizes district courts

to enforce the summons as subpoenas. Id. § 7; see also Fed. R. Civ. P. 45. It subjects

arbitration awards to judicial review, albeit on a limited basis. 9 U.S.C. §§ 9–11. And it

authorizes courts to enforce arbitration awards as judgments of the court. Id. §§ 9, 13. In

short, arbitration in the United States is a congressionally endorsed and regulated process

that is judicially supervised. And it was developed as a favored alternative to the judicial

                                               9
process for the resolution of disputes. Thus, contrary to Boeing’s general assertion that

arbitration is not a product of “government-conferred authority,” under U.S. law, it clearly

is.

       The UK Arbitration Act of 1996 provides no differently. Indeed, the UK Act

provides more governmental regulation and oversight than does the FAA. The UK Act,

which opens with the public policy that the “object of arbitration is to obtain a fair

resolution of disputes by an impartial tribunal without unnecessary delay or expense,”

Arbitration Act 1996, c. 23, § 1, authorizes courts to stay legal proceedings in favor of

arbitration, id. at § 9; to establish time schedules for the commencement of arbitrations, id.

§ 12; to remove an arbitrator for any number of reasons, id. § 24; to enforce the preemptory

orders of the arbitral panel, id. § 42; to secure, at the behest of arbitrators, the attendance

of witnesses, id. § 43; to determine questions of law raised in the arbitration, id. § 45; to

enforce arbitration awards as judgments of the court, id. § 66; and otherwise to review

arbitration awards, id. §§ 67–69. In addition, the UK Act regulates the composition of

arbitral panels and the appointment to those panels, id. §§ 15, 16; it regulates the power to

appoint expert witnesses, take testimony, and receive evidence, id. §§ 37, 38; and it

otherwise provides a comprehensive regulation of arbitration and its procedures, through

more than 100 different sections. Thus, even to a greater degree than arbitrations in the

United States, UK arbitrations are sanctioned, regulated, and overseen by the government

and its courts. Therefore again, contrary to Boeing’s general assertion that arbitration is

not a product of “government-conferred authority,” under UK law, it also clearly is.



                                              10
       Thus, even if we were to apply the more restrictive definition of “foreign or

international tribunal” adopted by Bear Stearns and Biedermann and now advanced by

Boeing — that the term refers only to “entities acting with the authority of the State” —

we would conclude that the UK arbitral panel charged with resolving the dispute between

Servotronics and Rolls-Royce meets that definition.

       Boeing advances a parade of horribles that it asserts would follow from applying

§ 1782(a) to arbitration proceedings, a prognostication that rests on its premise that such

application of § 1782(a) would broaden the procedural scope of arbitration and make

available in foreign arbitrations the full discovery process available under the Federal Rules

of Civil Procedure. This would, Boeing contends, inject extraordinary delay and costs into

arbitrations, thereby defeating their purpose and undermining parties’ bargained-for

method of dispute resolution.

       But Boeing’s argument rests on a misunderstanding of the function and scope of

§ 1782. Section 1782(a) is not designed to authorize full discovery in connection with a

foreign arbitration proceeding, or any other proceeding of a foreign tribunal. Indeed, the

provision does not even use the term “discovery.” It is much more limited. The statute

authorizes a U.S. district court to function in the stead of a foreign tribunal and, on behalf

of that tribunal, to take statements and receive testimony and documents or other materials

intended “for use” in the proceeding before the tribunal. Moreover, the process must be

administered in the discretion of the district court — not the parties, as is the case in

discovery — to assist in the limited role of receiving evidence for use in the foreign tribunal

proceeding. As the Intel Court stated:

                                              11
       We caution . . . that § 1782(a) authorizes, but does not require, a federal
       district court to provide judicial assistance to foreign or international
       tribunals or to interested persons in proceedings abroad.

542 U.S. at 247 (cleaned up). In contrast, the Federal Rules of Civil Procedure authorize

parties, without approval of the court, to initiate and conduct discovery. And the scope of

the discovery is not only for use in a proceeding but also to obtain all evidence relevant to

a claim or defense, whether or not the evidence is used or admissible in the proceeding.

See Fed. R. Civ. P. 26(b)(1).

       Boeing also expresses concern that applying § 1782(a) to the UK arbitration

proceeding would “create a conflict with the FAA by authorizing discovery that the FAA

does not contemplate,” thus undermining arbitrations governed by the FAA. Specifically,

it claims that applying § 1782(a) would broaden “discovery” or access to information in

foreign arbitrations to an extent not available in U.S. arbitrations, which would encourage

the use of foreign arbitrations and diminish the benefits of arbitration under the FAA.

Boeing points in particular to the aspects of § 1782(a) that allow “interested persons” to

obtain information; that extend subpoena power beyond the district court where the

arbitration is seated; and that authorize “non-parties to appear at depositions” and “provide

the litigating parties with documents during pre-hearing discovery.” This expansion, it

argues, would unduly inflate costs and minimize efficiency, undermining the benefits

provided by arbitration.

       But this argument again reflects the same misunderstanding of the purpose and

function of § 1782(a). In serving the role given under § 1782(a), a district court functions

effectively as a surrogate for a foreign tribunal by taking testimony and statements for use

                                             12
in the foreign proceeding. When viewed in this light, the district court functions no

differently than does the foreign arbitral panel or, indeed, an American arbitral panel. The

UK Arbitration Act of 1996 authorizes arbitrators to have the benefit of subpoenaed

testimony and documents, with court enforcement, if necessary. See UK Act § 43.

Similarly, under the FAA, American arbitrators have the benefit of subpoenaed testimony

and documents through the enforcement of the courts. See 9 U.S.C. § 7; see also Fed. R.

Civ. P. 45.

       While § 1782 may expand the geographical scope of a foreign arbitral panel’s

authority beyond what that panel or an analogous American panel would otherwise have,

that aspect of § 1782 is the result of Congress’ purposeful decision to authorize U.S. district

courts to provide assistance to foreign tribunals as a matter of public policy. If such a

geographical extension were inappropriate, then Congress would not have enacted § 1782

at all. But it did — and for good reason — and the parties are bound by it. Moreover, any

undue burdens that might result in this regard can and should be managed by the district

court with the discretion conferred on it by § 1782(a). See Intel, 542 U.S. at 264–66.

       Finally, we note that it is not clear that we are even permitted to consider § 1782’s

impact on the FAA, despite Boeing’s urging. While the FAA provides a useful analogue

for discussion, Intel “reject[ed] [the] suggestion that a § 1782(a) applicant must show that

United States law would allow discovery in domestic litigation analogous to the foreign

proceeding.” 542 U.S. at 263. Indeed, § 1782 “is a provision for assistance to tribunals

abroad [that] does not direct United States courts to engage in comparative analysis to

determine whether analogous proceedings exist [in the United States].” Id. Section 1782

                                              13
may apply even in some circumstances where “a foreign proceeding [has] no direct

analogue in our legal system.” Id. at 263 n.15.

       At bottom, we conclude that the UK arbitral panel convened to address the dispute

between Servotronics and Rolls-Royce is a “foreign or international tribunal” under

§ 1782(a) and, therefore, that the district court has authority to provide, in its discretion,

assistance in connection with the UK arbitration. Accordingly, we reverse the district

court’s November 6, 2018 order and remand for the court to conduct further proceedings

on Servotronics’ § 1782 application.

       Servotronics seeks to avoid remand, urging that we exercise the discretion conferred

on the district court and order the court to issue the three subpoenas attached to its

application. But because § 1782 confers discretion on the district courts in the first instance

to manage any assistance that may be provided to a foreign tribunal, we decline to preempt

that role. See In re Application to Obtain Discovery, 939 F.3d at 732 (reasoning that

“[s]ome of the relevant facts and circumstances are not fully presented in the appellate

record here and, even if they were, require judgment calls that a trial court is better

positioned than an appellate court to make”); Mees v. Buiter, 793 F.3d 291, 301 (2d Cir.

2015) (reasoning that “the discretionary factors [set out in Intel] do not appear to us so

one-sided that we should forgo the benefit of the district court’s decision in the first

instance); Khrapunov v. Prosyankin, 931 F.3d 922, 926 (9th Cir. 2019) (noting that “district

courts are in the best position to review the details of a § 1782 request and to determine

whether judicial assistance is justified” (cleaned up)).

                                                           REVERSED AND REMANDED

                                              14